FILED
                               NOT FOR PUBLICATION                          SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JASON ERIC SONNTAG,                               No. 11-17370

                 Plaintiff - Appellant,           D.C. No. 2:09-cv-01224-CMK

  v.
                                                  MEMORANDUM *
NEVADA COUNTY; et al.,

                 Defendants - Appellees.



                     Appeal from the United States District Court
                          for the Eastern District of California
                    Craig M. Kellison, Magistrate Judge, Presiding **

                            Submitted September 10, 2012 ***

Before:          WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jason Eric Sonntag, a former Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       *
            *
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          * **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations resulting from malicious prosecution and “false warrants.”

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Smithart v.

Towery, 71 F.3d 951, 952 (9th Cir. 1996). We affirm.

      The district court properly dismissed Sonntag’s action as Heck-barred

because Sonntag’s allegations, if proven, would imply the invalidity of his

conviction which has not been otherwise invalidated. See Heck v. Humphrey, 512

U.S. 477, 486-87 (1994) (“[I]n order to recover damages for allegedly

unconstitutional conviction . . . a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.”).

      Sonntag’s request for appointment of counsel, made in his reply brief, is

denied.

      AFFIRMED.




                                           2                                    11-17370